J-S57029-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: T.S.A., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: J.B., MOTHER

                                                 No. 638 EDA 2014


                Appeal from the Decree January 15, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000727-2013
                                    CP-51-DP-0001514-2012

IN THE INTEREST OF: D.K.R., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: J.B., MOTHER

                                                 No. 639 EDA 2014


                Appeal from the Decree January 15, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000728-2013
                                    CP-51-DP-0001512-2012

IN THE INTEREST OF: T.M.A., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: J.B., MOTHER

                                                 No. 640 EDA 2014
J-S57029-14


                    Appeal from the Decree January 15, 2014
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000729-2013
                                        CP-51-DP-0001513-2012

BEFORE: DONOHUE, J., MUNDY, J., and STABILE, J.

JUDGMENT ORDER BY MUNDY, J.:                     FILED DECEMBER 31, 2014

       J.B. (Mother), appeals from the January 15, 2014 decrees involuntarily

terminating her parental rights and the concurrent orders changing the

permanency goals to adoption with respect to her sons, D.K.R., born in

August 2006, and T.M.A., born in September 2009, and her daughter,

T.S.A., born in June 2012 (collectively, the Children). 1 After careful review,

we quash these appeals.

       Before we may address the merits of Mother’s appeal, we must first

determine whether this appeal is properly before us. We may raise issues

concerning our appellate jurisdiction sua sponte.        Commonwealth v.

Patterson, 940 A.2d 493, 497 (Pa. Super. 2007), appeal denied, 960 A.2d

838 (Pa. 2008). In order to invoke our appellate jurisdiction, Pennsylvania

Rule of Appellate Procedure 903 requires that all “notice[s] of appeal … shall

be filed within 30 days after the entry of the order from which the appeal is




____________________________________________
1
  We observe that the trial court sent the certified record to this Court more
than one month past the date it was due. Therefore, despite diligence by
this Court, the processing of this appeal has been delayed.



                                           -2-
J-S57029-14


taken.”2 Pa.R.A.P. 903(a). Since this filing period is jurisdictional in nature,

it must be strictly construed and “may not be extended as a matter of

indulgence or grace.”        Commonwealth v. Pena, 31 A.3d 704, 706 (Pa.

Super. 2011) (citation omitted).3

       In the case sub judice, the trial court entered its final decrees

terminating Mother’s parental rights to the Children and orders changing the

permanency goal to adoption on Thursday, January 15, 2014.            The trial

court’s docket indicates that notices of entry of all of the decrees and orders

were served on Mother by hand delivery on that same day. See generally

Pa.R.C.P. 236 (directing the prothonotary to immediately provide each party

and/or counsel with notice of the entry of an order, and to note the same in

the docket).     As a result, Mother’s notices of appeal were due on Friday,

February 14, 2014.        Mother’s notices of appeal were all filed on Tuesday,

February 18, 2014, 34 days after the decrees were entered and docketed.

       Based on the foregoing, we conclude that Mother’s notices of appeal

were untimely filed, as they were not filed within 30 days of the final decrees


____________________________________________
2
  Our Supreme Court has held that “an order terminating or preserving
parental rights … shall be deemed final when entered.” In re H.S.W.C.-B.,
836 A.2d 908, 911 (Pa. 2003).
3
  We note “[s]ince the Rules of Appellate Procedure apply to criminal and
civil cases alike, the principles enunciated in criminal cases construing those
rules are equally applicable in civil cases.” Lineberger v. Wyeth, 894 A.2d
141, 148 n.4 (Pa. Super. 2006), citing Kanter v. Epstein, 866 A.2d 394,
400 n.6 (Pa. Super. 2004), appeal denied, 880 A.2d 1239 (Pa. 2005).



                                           -3-
J-S57029-14


terminating Mother’s parental rights to the Children, or of the orders

changing the permanency goal to adoption.      Accordingly, we conclude we

are without jurisdiction, and quash these appeals.

     Appeals quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2014




                                    -4-